Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 8, 2011, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree and menacing in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated her a juvenile delinquent and placed her on probation. That disposition, which was recommended by the Department of Probation, was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying conduct was serious, in that it involved violent and disruptive behavior at school, culminating in appellant’s attack on a teacher. In addition, appellant’s school record was poor and she was in need of continuing counseling services Concur — Andrias, J.P., Saxe, Catterson, Renwick and Román, JJ.